                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4/9/2020
 -------------------------------------------------------------- X
 ALEX GOLDFARB,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   18-CV-8128 (VEC)
                                                                :
                                                                :       ORDER
 CHANNEL ONE RUSSIA and RT AMERICA,                             :
 a.k.a. ANO TV-NOVOSTI,                                         :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 11, 2019 Defendant RT America moved to dismiss the

Complaint (Dkt. 30);

        WHEREAS on April 12, 2019 Defendant Channel One Russia (“Channel One”) moved

to dismiss the Complaint (Dkt. 59);

        WHEREAS on March 4, 2020, the Court denied Defendants’ motions to dismiss (Dkt.

74);

        WHEREAS on March 18, 2020, Channel One and RT America filed separate motions for

reconsideration of the Court’s Order (Dkt. 75, 77);

        IT IS HEREBY ORDERED THAT:

    1. Channel One’s motion for reconsideration is HELD IN ABEYANCE pending

        jurisdictional discovery relative to Goldfarb’s allegation that Channel One published the

        alleged defamatory material in New York through its subsidiary and agent Channel One

        Russia Worldwide.



                                                         1
   2. RT America’s motion for reconsideration is DENIED. As previously ordered, the Court

          will allow jurisdictional discovery to determine whether the Court can exercise personal

          jurisdiction over Defendant RT America.

   3. No later than May 1, 2020, the parties must jointly propose a reasonable schedule for

          jurisdictional discovery as to both Defendants.

          The Clerk of Court is respectfully directed to close the open motions at docket entries 75

and 77.




SO ORDERED.
                                                            ________________________
Date: April 9, 2020                                            VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
